Case 2:16-cv-06169-CAS Document 27 Filed 06/17/19 Page lof3 Page ID #:95
Name _Yongda Harris
A
Address: PS Rox 7
Allston, MA o21s7¢
Phone Number: Yo 6) Ss GL 57

E-mail Address: Voh arrrs @preil. COM
Pro Se [

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Ye d esr rr Ss CASE NUMBER
= 2' 16-cv-O6) 69-CAS

 

PLAINTIFF(S)

Vv.
nited Stades APPLICATION FOR PERMISSION

FOR ELECTRONIC FILING

 

 

DEFENDANT(S)

As the GraintiflyDefendant) PlawhPF in the above-captioned matter, I respectfully ask the Court

for permission to participate in electronic filing ("e-filing") in this case. | hereby affirm that:

1. [have reviewed Local Rule 5-4.1.1 and the instructions available at the Pro Se E-Filing webpage located
on the Court's website.

2. understand that once I register for e-filing, I will receive notices and documents only by e-mail in this
case and not by U.S, mail.

3. understand that if my use of the CM/ECF system is unsatisfactory, my e-filing privileges may be revoked
and I will be required to file documents in paper, but will continue to receive documents via e-mail.

4. I understand that I may not e-file on behalf of any other person in this or any other case.

5. Ihave regular access to the technical requirements necessary to e-file successfully:
Check all that apply.
(XI A Computer with internet access.

Is An e-mail account on a daily basis to receive notifications from the Court and notices from the

e-filing system.
A scanner to convert documents that are only in paper format into electronic files.
hx A printer or copier to create required paper copies such as chambers copies.

x A word-processing program to create documents; and

NI A PDF reader and a PDF writer to convert word processing documents into PDF format, the only

electronic format in which documents can be e-filed.

Date: LI ! $/Zol4 Signature: EE

CV-005 (12/15) APPLICATION FOR PERMISSION FOR ELECTRONIC CASE FILING

 

 
Case 2:16-cv-06169-CAS Document 27 Filed 06/17/19 Page 2of3 Page ID #:96

 

Eo
7 ©.2
3 oh
oe
SUF.
3.
O Ww:
N |
WwW
%, 7
al
~— J —————
. 9 A
i n Sg 2 ————
fe > + v ——
in co Ww ——————
a © 3 nz ———_
m a. 3 -' =——
= “| a
4 CC =e
Cwntl >=
or es 0
i Y seat
+ SS + &
= 3 a +
= ae a
= k &

Hepa AEE fo ga lag lfdaghall fff

 
of 3 Page ID #:97

       
       

 

eee

wa en SETHE

GKER AT TOP OF she ohn aye ta
MANUS. e)2s Melee Va DOTTED LINE

yy IVIL

cere ~~

 

“Rye

 

2:16-Ev-06169-GAS-
Case Fl etn
Px
t
